

114 S305 IS: American Job Protection Act
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 305IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Hatch (for himself, Mr. Alexander, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mr. Burr, Mrs. Capito, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Cornyn, Mr. Crapo, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mr. Grassley, Mr. Inhofe, Mr. Isakson, Mr. Kirk, Mr. Moran, Mr. Portman, Mr. Roberts, Mr. Rubio, Mr. Scott, Mr. Thune, Mr. Toomey, Mr. Vitter, Mr. Wicker, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo protect American job creation by striking the Federal mandate on employers to offer health
			 insurance.1.Short
 titleThis Act may be cited as the American Job Protection Act.2.Protect job
 creationSections 1513 and 1514 and subsections (e), (f), and (g) of section 10106 of the Patient Protection and Affordable Care Act (and the amendments made by such sections and subsections) are repealed and the Internal Revenue Code of 1986 shall be applied and administered as if such provisions and amendments had never been enacted.